In a proceeding pursuant to SCPA 2103 to discover property withheld from the estate of Angelo Rubino, also known as Angelo Rubino, Sr., Marie Sullivan Rubino appeals from a decree of the Surrogate’s Court, Rockland County (Weiner, S.), dated September 22, 1997, which, after a nonjury trial, determined that the executor had title to and the right to possession of specified stocks *884and bonds, including dividends and interest, and directed that such property be turned over to the executor.
Ordered that the decree is affirmed, with costs payable by the appellant personally.
Contrary to the appellant’s contention, the Surrogate did not err in determining that the antenuptial agreement she entered into with her now-deceased husband created a right of survivor-ship only as to property held in both of their names. Accordingly, the Surrogate properly ordered the appellant to turn over assets as to which she was not named as an owner (see, SCPA 2103). Copertino, J. P., Santucci, Goldstein and Luciano, JJ., concur.